UNITED STATES DISTRICT COURT SOUTHERN                                      03/12/2020
DISTRICT OF NEW YORK
                                                  17-CV-2987 (JPO) (KHP)
LUIS RAMIRO AVILES, et al.,


                        -v-

S&P GLOBAL, INC., et al.,


FERNANDO RAUL BENEDETTO, et                       17-CV-6087 (JPO) (KHP)
al.,


                        -v-

ATC REALTY FIFTEEN, INC., et al.,
                                    Defendants.
                                                  17-CV-7034 (JPO) (KHP)
HORACIO NESTOR ACEBEDO, et al.,


                            -v-

ATC REALTY FIFTEEN, INC., et al.,

FREDERICO ALVAREZ, et al.,
                                                  18CV-128 (JPO) (KHP)
                            -v-

ATC REALTY FIFTEEN, INC., et al.,

HECTOR JORGE ARECO, et al.,
                                                  18-CV-2416 (JPO) (KHP)
                            -v-

ATC REALTY FIFTEEN, INC., et al.,


ORDER CONVERTING CASE MANAGEMENT CONFERENCE TO A TELEPHONIC CONFERENCE
KATHARINE H. PARKER, United States Magistrate Judge:

       The Case Management Conference in this matter scheduled for Wednesday, March 25,

2020 at 10:00 a.m. is hereby converted to a telephonic conference. Counsel for the parties are

directed to call Judge Parker’s Chambers at the scheduled time with counsel for all parties on

the line. Please dial 212-805-0234.



       SO ORDERED.

DATED:        New York, New York
              March 12, 2020

                                                    ______________________________
                                                    KATHARINE H. PARKER
                                                    United States Magistrate Judge
